 Case 1:19-cr-00253-TSE Document 129 Filed 12/09/19 Page 1 of 3 PageID# 508


                                                                                           rl'A V lID
                   IN THE UNITED STATES DISTRICT COURT FOR THE

                             EASTERN DISTRICT OF VIRGINIA
                                                                              7pi O p'-f -Q; O
                                                                              t.Un» U-.U     »•
                                                                                                I: UQ
                                                                                                •  V I


                                       Alexandria Division
                                                                           CLLi ^
                                                                            ALcXAnDHlA.ViRGlJJlA




   UNITED STATES OF AMERICA

                    V.                          Criminal No. 1:19-CR-253-TSE

KRISTOPHER LEE DALLMANN,ET AL.




                                 PRAECIPE FOR SUBPOENA


       It is respectfully requested that the Clerk ofsaid Court issue subpoenas as indicated

below for appearance before said Court at Alexandria, Virginia in United States District Court at

10:00 o'clock a.m., on the 3'^'^ day ofFebruary,2020,then and there to testify on behalf ofthe

United States:


                                           10 sets 120 blanks! .

       This 9^ day ofDecember 2019.

                                                    Respectfully submitted,

                                                    G.Zachary Terwilliger
                                                    United States Attomey


                                            By:
                                                    Alexander P. Beirang
                                                    Assistant United States Attome
Case 1:19-cr-00253-TSE Document 129 Filed 12/09/19 Page 2 of 3 PageID# 509
Case 1:19-cr-00253-TSE Document 129 Filed 12/09/19 Page 3 of 3 PageID# 510
